Firefox                                                                                    about:blank
          Case 3:21-cr-00010-AHG Document 27 Filed 02/02/21 PageID.70 Page 1 of 2




1 of 2                                                                              2/1/2021, 12:03 PM
Firefox                                                                                    about:blank
          Case 3:21-cr-00010-AHG Document 27 Filed 02/02/21 PageID.71 Page 2 of 2




2 of 2                                                                              2/1/2021, 12:03 PM
